 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       TERRY RAY HAWES,                                   No. 2:21-cv-0161 DB P
12                          Plaintiff,
13              v.                                          ORDER AND FINDINGS AND
                                                            RECOMMENDATIONS
14       CALIFORNIA DEPARTMENT OF
         HEALTH SERVICES, et al.,
15
                            Defendants.
16

17

18             Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

19   U.S.C. § 1983. Plaintiff claims that his rights were violated in connection with a 2005 revocation

20   of social security benefits. By order dated March 30, 2021 the complaint was screened and

21   dismissed for failure to state a claim. (ECF No. 13.) Plaintiff was given thirty days leave to file

22   an amended complaint and warned that failure to file an amended complaint would result in a

23   recommendation that this action be dismissed. Those thirty days have passed, and plaintiff has

24   not filed an amended complaint or sought additional time to file an amended complaint.1

25   Accordingly, the court will recommend that this action be dismissed without prejudice for failure

26   to prosecute and failure to comply with court orders.

27

28   1
         Plaintiff has filed a notice regarding equal protection under the law. (ECF No. 16.)
                                                           1
 1             For the reasons set forth above, the Clerk of the Court is ORDERED to randomly assign a

 2   district judge to this action.

 3                       IT IS HEREBY RECOMMENDED that this action be dismissed without

 4   prejudice. See Local Rule 110; Fed. R. Civ. P. 41(b).

 5             These findings and recommendations are submitted to the United States District Judge

 6   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within thirty days after

 7   being served with these findings and recommendations, plaintiff may file written objections with

 8   the court and serve a copy on all parties. Such a document should be captioned

 9   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that

10   failure to file objections within the specified time may waive the right to appeal the District

11   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

12   Dated: May 17, 2021

13

14

15

16

17

18

19

20
     DB:12
21   DB/DB Prisoner Inbox/Civil.Rights/R/hawe0161.f&r.dism

22

23

24

25

26
27

28
                                                             2
